DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show recording the voltage and the time that the voltage was sensed in a storage medium (step 304); recording the temperature and the time that the temperature was sensed in the storage medium (step 308); wirelessly transmitting the voltage, temperature and time data recorded in the storage medium to a remote device (step 310) as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “126” has been used to designate both grooves, standoff pads, tabs, etc. and combinations thereof. The examiner further notes that in Figs. 6-8, it is not clear if “126” is used to designate additional elements or if the elements are separate from “126,” namely, Fig. 6-7 elements “align notch with tab on lid,” “PCB rest on standoff pads (4 corners)”; Fig. 8 elements “seat PCB in groove,” “PCB rest on standoff pad,” “align notch in PDB with tab on lid” and “placed in groove.”  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: battery operating history matrix 450 may comprise columns 460 may further comprise rows 470.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Fig. 4A elements “cloud services,” “TCP/IP over WLAN ethernet or cellular”; Fig. 4B elements “500,” “510,” “520”; Fig. 5 element “coil of excess wire”; Figs. 5-7 elements “positive tab washer,” “negative washer tab”; Fig. 6 element "A"; Figs. 6-7 elements “route excess wire along path,” “red wire and connector face upward,” “align notch with tab on lid,” “PCB rest on standoff pads (4 corners)”; Fig. 8 elements “seat PCB in groove,” “PCB rest on standoff pad,” “align notch in PCB with tab on lid,” “placed in groove,” “red wire and connector on positive terminal side of battery,” “black wire and components on negative terminal side of battery”; Fig. 9 elements “F” and “L”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If 
The drawings are objected to because:
The following elements are not assigned reference characters: Fig. 4A elements “wireless,” “internet,” “remote (back-end-system),” “cloud services,” “TCP/IP over WLAN ethernet or cellular”; Fig. 4C elements “Load (vehicle, cellular base station, etc.),” “Supply (grid, solar panel, etc.)”; Fig. 5 element “coil of excess wire”; Figs. 5-7 elements “positive tab washer,” “negative tab washer”; Figs. 6-7 elements “route excess wire along path,” “red wire and connector face upward”; Fig. 8 elements “red wire and connector on positive terminal side of battery,” “black wire and components on negative terminal side of battery”; as the examiner noted above, it is unclear if Figs. 6-7 elements “align notch with tab on lid,” “PCB rest on standoff pads (4 corners)”;  Fig. 8 elements “seat PCB in groove,” “PCB rest on standoff pad,” “align notch in PDB with tab on lid,” and “placed in groove”; are assigned reference character “126” or if they are additional elements not assigned reference characters, and
The following are missing rectangular boxes: Fig. 4A elements “wireless,” “internet,” “remote (back-end-system),” “TCP/IP over WLAN ethernet or cellular”; Fig. 5 element “coil of excess wire”; Figs. 5-7 elements “positive tab washer,” “negative washer tab”; Figs. 6-7 elements “route excess wire along path,” “red wire and connector face upward,” “align notch with tab on lid,” “PCB rest on standoff pads (4 corners)”; Fig. 8 elements “seat PCB in groove,” “PCB rest on standoff pad,” “align notch in PCB with tab on lid,” “placed in groove,” “red wire and connector on positive terminal side of battery,” “black wire and components on negative terminal side of battery.”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because line 2 of the abstract recites “comprises a the top case component”.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 5-19 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only and/or cannot 
Accordingly, the claims 5-19 have not been further treated on the merits.

Claim Rejections - 35 USC § 112 – Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1 lines 10-13 recites the limitation “terminal pole of a/the monobloc to protrude through” it is unclear what the terminal pole of a monobloc is protruding through. In order to advance prosecution, the examiner is interpreting this to read “terminal pole of a/the monobloc to protrude through the top case component”.

	Claims 2-4 are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ng (US20050089750A1) in view of Troutman (US20120094150A1) and in further view of Meschter (US20110070478A1).

	Regarding claim 1, Ng discloses a monobloc (such as a lead-acid battery system), monobloc casing and battery monitoring circuit  (Ng, [0011]-[0027], [0042]-[0102], Figs. 1-3). Ng teaches a top case component comprising a top exterior surface of the monobloc case, a top interior surface of the monobloc case (Ng, [0052]-[0056], Figs. 1-2, housing lid 32, energy storage device 40),
Ng, [0052], Figs.1-2, housing body 22, housing lid 32),
	a positive terminal opening configured for a positive terminal pole of a monobloc to protrude through the top case component, and a negative terminal opening configured for a negative terminal pole of the monobloc to protrude through the top case component (Ng, [0056], Figs. 1-2, positive and negative terminals 41 and 43, terminal apertures 45 and 47),
	a battery monitor circuit (Ng, [0048]-[0051], [0055]-[0057], Figs. 1-3, circuit board 24, circuit board 42) and at least one pathway configured to house electrically conducting connections that place the battery monitor circuit in electrical connection with the positive and negative terminal poles of the monobloc (Ng, [0056], Figs. 2-3, positive and negative terminals 41 and 43, circuit board 42, leads 51, electrical/electronic circuitry 52). Ng does not explicitly teach wherein the top exterior surface of the monobloc case comprises: a pocket configured to house a battery monitor circuit, wherein at least a bottommost surface of the pocket is below the top sealing surface such that when the top case component is bonded to the primary case component the pocket extends into an interior of the monobloc case past the sealed interface of the top case component and the primary case component.
	Troutman teaches battery sub-arrays coupled in series or parallel to form a multi-cell battery monobloc comprising, for example, lead acid or lithium batteries and including a housing, a top case component comprising openings configured for positive/negative terminal poles of the monobloc to protrude through the top case component and a battery monitor circuit Troutman, [0008]-[0013], [0026]-[0082], Figs. 1-4, 7-12).
	Troutman further discloses wherein the top exterior surface of the monobloc case comprises: a pocket configured to house a battery monitor circuit (Troutman, [0074], Figs. 8-9, monitor and control circuit 250, circuit cavity 750) and at least one pathway configured to house electrically conducting connections that place the battery monitor circuit in electrical connection with the positive and negative terminal poles of the monobloc (Troutman, [0040]) to monitor and determine whether the battery is operating within acceptable parameters in an efficient manner (Troutman, [0041]). Troutman does not explicitly teach wherein at least a bottommost surface of the pocket is below the top sealing surface such that when the top case component is bonded to the primary case component the pocket extends into an interior of the monobloc case past the sealed interface of the top case component and the primary case component.
	Meschter teaches a lithium ion battery monobloc including a sealed case and cover through which the positive and negative terminals protrude a pocket configured to house a batter monitoring circuit and battery monitoring circuit in electrical connection with the positive and negative terminal poles (Meschter, [0013]-[0017], [0025]-[0056], Figs. 1-4).
	Meschter further discloses wherein the top of the monobloc case comprises: a pocket configured to house a battery monitor circuit, wherein at least a bottommost surface of the pocket is below the top sealing surface such that when the top case component is bonded to the primary case component the pocket extends into an interior of the monobloc case past the sealed interface of the top case component and the primary case component (Meschter, [0035], Fig. 4, cover 110, battery management system chamber 174) providing a known safety device for management of the battery (Meschter, [0035]). The examiner notes that while the pocket in Meschter is not Meschter, [0035]) allowing for one of ordinary skill in the art to make the modification wherein  the top exterior surface of the monobloc case comprises a pocket configured to house a battery monitor circuit, wherein at least a bottommost surface of the pocket is below the top sealing surface such that when the top case component is bonded to the primary case component the pocket extends into an interior of the monobloc case past the sealed interface of the top case component and the primary case component.
	It would therefore be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the monobloc casing of Ng, incorporating the teachings of Troutman and Meschter to obtain a top case component of a lead-acid monobloc case, the top case component comprising: a top exterior surface of the monobloc case; a top interior surface of the monobloc case; a top sealing surface configured to be sealingly bonded with a bottom sealing surface of a primary case component of the monobloc case, wherein the primary case component further comprises integral sides and bottom and the bottom sealing surface corresponds to the uppermost surfaces of the integral sides; a positive terminal opening configured for a positive terminal pole of a monobloc to protrude through; and a negative terminal opening configured for a negative terminal pole of the monobloc to protrude through; wherein the top exterior surface of the monobloc case comprises: a pocket configured to house a battery monitor circuit, wherein at least a bottommost surface of the pocket is below the top sealing surface such that when the top case component is bonded to the primary case component the pocket extends into an interior of the monobloc case past the sealed interface of the top case component and the primary case component; and at least one pathway configured to house 

	Regarding claim 2, modified Ng teaches all of the limitations of claim 1 as laid forth above. Meschter further teaches wherein the pocket is configured in the top case component so that the pocket will be proximate to an intercell connector between electrochemical cell packs of the monobloc (Meschter, [0036], Fig. 4, battery management chamber 174, cell terminal post 181) providing a compact design and allowing for efficient monitoring of the battery (Meschter, [0013]). Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Ng wherein the pocket is configured in the top case component so that the pocket will be proximate to an intercell connector between electrochemical cell packs of the monobloc, providing a compact design and allowing for efficient monitoring of the battery.

	Regarding claim 3, the examiner’s interpretation of the limitation “wherein the pocket is configured to house the circuit board at an orientation selected from the group consisting of substantially horizontal, substantially vertical, or between substantially vertical and substantially horizontal” is that the pocket houses the circuit board as all orientations are allowed by this limitation.
	Modified Ng discloses all of the limitations of claim 2 as set forth above including wherein the pocket houses the monitor circuit. Ng further discloses wherein the battery monitor circuit is on a circuit board (Ng, [0055]). As modified Ng teaches wherein the pocket houses the 

	Regarding claim 4, modified Ng discloses all of the limitations of claim 3 as set forth above. Ng further discloses wherein the pocket comprises one or more structures configured to secure the circuit board within the pocket (Ng, [0055], Figs. 1-3, leads 51, tabs 53).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhang CN202121022U (discloses a GPS module for use with a plurality of batteries), Olsson US20140154535A1 (discloses a modular battery pack apparatus including wireless data transfer), Buckhout US20170301904A1 (discloses a monobloc and monobloc case wherein the top enclosure includes a battery monitoring circuit), Dempsey US20140379285A1 (discloses wireless methods for remotely determining battery characteristics).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED HANSEN whose telephone number is (571)272-4590. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JARED HANSEN/Examiner, Art Unit 1728   

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728